Poch, J. This claim arises out of a criminal offense which occurred on December 3, 1975, at Addison, Illinois. Claimant seeks compensation pursuant to the applicable provisions of (Ill. Rev. Stat., Ch. 70, Sec. 71, et seq.), (“Crime Victims Compensation Act,” hereafter referred as the Act.”) The claim was filed on May 10, 1976. Based upon the investigatory report of the Attorney General and other documentary evidence the Court on July 10,1978, denied the claim for failure to fully cooperate with law enforcement officials. Claimant requested a hearing on the merits. Commissioner Leo J. Spivack on December 19, 1978, at Chicago, Illinois conducted the hearing. At the hearing the following facts were established by a preponderance of the evidence: 1. Claimant’s decedent, husband Ned Bakes, was a victim of a violent crime, as defined in Section 2(c) of the Act, to wit: “Murder.” 2. Claimant has failed to comply with all pertinent provisions of the Act and does not qualify for compensation thereunder, to wit: (a) On December 3,1975, Detective Edward Ley, in the company of two other officers, attempted to interview Claimant to further his investigation of the crime but was ordered out of Claimant’s house. The Claimant conceded that his medical and hospital expenses were paid by Illinois Department of Public Aid. Section 3(b) of the Act requires that a Claimant suffer a pecuniary loss of $200.00 or more as defined in the Act which is attributable to a violent crime causing injury. Compensation for pain and suffering is specifically excluded from any award. In the case the Claimant did not incurring pecuniary loss as defined by the Act and is therefore not entitled to compensation. His claim shall be denied. It is hereby ordered that the order of January 31, 1978 denying the claim of Rose Bakes shall stand and the claim is denied with prejudice.